DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.


Status of Claims
Claims 1, 3-7, 10-13, 15-18, and 20 remain pending, and are rejected.
Claims 8-9 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 10/12/2021 with respect to the rejection under 35 U.S>C. 101 have been fully considered, but are not persuasive for at least the following rationale:


Notably, Applicant argues that the claims have been amended and are patent eligible subject matter. Examiner respectfully disagrees. The claims are clearly directed to determining the ordering of replacement/replenishment of consumable items. While there is recitation of sensing electro-mechanical operational characteristics, it is only recited in passing with a very high level of generality, and is merely data gathering using known methods. There is very little disclosure in the Applicant’s specification regarding the sensing, and is still disclosed at a very high level of generality. The only disclosure of any sensing of electrical characteristics comes in paragraph [0015] of Applicant’s specification, which merely gives an example of sensing electrical characteristics of a light bulb, such as resistance of the filament. There are not further explanation of the sensing of electro-mechanical operational characteristics, furthering the interpretation that it is being performed using any well known method to gather data. The claims are wholly directed to determining that the consumable performance is below a threshold and comparing it with user habits and settings of the environment in which it is used to determine placing an order to replenish the item, and determining a replacement if the original item is unavailable, which is not involved in any technology, but is a commercial process.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 10/12/2021 with respect to the rejection under 35 U.S.C. 112(b) have been fully considered, and are persuasive. The rejected claim has been cancelled.

Applicant’s arguments filed on 10/12/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The Applicant’s amendments have overcome the prior art.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1, 3-7, and 10-12 are directed to a method, which is a process. Claims 13 and 15-17 are directed to a non-transitory computer-readable media, which is an article of manufacture. Claims 18 and 20 are directed to a system, which is an apparatus. Therefore, claims 1, 3-7, 10-13, 15-18, and 20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 18 as representative, claim 18 sets forth the following limitations reciting the abstract idea of determining and ordering a replacement to replenish a consumable:
comparing the sensed electro-mechanical operational characteristics with a threshold to determine an electro-mechanical state of the consumable;
responsive to the electro-mechanical state of the consumable indicating that performance of the consumable is below a threshold, determining an availability of a first replacement consumable;
receiving user habits relating to use of the consumable by a user of the consumable;
receiving settings of an environment within which the consumable is used by the user of the consumable;
responsive to a determination that the first replacement consumable is unavailable, identifying a second replacement consumable as an alternative to the first replacement consumable based on:
	the electro-mechanical specification of the consumable;
	the user habits relating to use of the consumable;
	the settings of the environment within which the consumable is used by the user; and
	the second replaceable consumable exceeding the electro-mechanical specification of the consumable;
determining a supplier of the second replacement consumable able to deliver the second replacement consumable before depletion of the consumable; and
automatically placing an order for the second replacement consumable from the supplier.

The recited limitations above set forth the process for determining and ordering a replacement to replenish a consumable. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 18 recites additional elements, such as:
one or more processors;
one or more non-transitory computer-readable media containing instructions;
sensing electro-mechanical operations characteristics associated with an electro-mechanical specification of a consumable with an electro-mechanical sensor;
Taken individually and as a whole, representative claim 18 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state 
While the claims recite a processor and non-transitory computer-readable media, these components are generic computing components that are merely being used to implement the abstract idea. Paragraphs [0014], [0024], and [0032], and Figures 2 and 3, generally disclose a processor that is coupled with a memory and I/O interface, including the disclosure of general-purpose processors. Paragraph [0067] also discloses the non-transitory computer-readable medium as being any of the known devices, such as solid state memory, memory cards, random access memory, etc. As such, it is clear that the computing components involved in the claim are generic computing components, and only serve to provide a general link to a technical environment. The computing components are only required in implementing the abstract idea on a computing device. The claims also recite the sensing of electro-mechanical operational characteristics, but recite it a very high level of generality. The specification also does not disclose how the operational characteristics are sensed. Paragraph [0014] is the only disclosure within Applicant’s specification of the sensing of electrical characteristics, but only recite them in passing as an example of characteristics to be sensed, with no further explanation. As such, it is clear that the sensing of electro-mechanical operational characteristics are using any known method, and serve only a mere data gathering.
In view of the above, under Step 2A (Prong 2), the claims do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 18, taken individually or as a whole, the additional elements of claim 18 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities preciously known to the industry, specified at a very high level of generality, to the judicial exception. Claim 18 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving user habits…, etc.), performing repetitive calculations (comparing the sensed electro-mechanical 
Even when considered as an ordered combination, the additional elements of claim 18 do not add anything further than when they are considered individually.
In view of the above, the representative claim 18 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 13 (non-transitory computer-readable medium), the claims recite substantially similar limitations as set forth in claim 18. The additional elements of claims 1 and 13 remain only broadly and generically defined, with the claim functionality paralleling that of claim 18 (system). As such, claim 8 and 15 are rejected for at least similar rationale as discussed above.

Dependent claims 3-7, 10-12, 15-17, and 20 recite further complexity to the judicial exception (abstract idea) of claim 18, such as further defining the determining and ordering a replacement to replenish a consumable. Thus, claim 3-7, 10-12, 15-17, and 20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar rationale as discussed above.
Thus, dependent claims 3=7, 10-12, 15-17, and 20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1, 13, and 18.

Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of Applicant’s invention. 

The most pertinent prior art made of record include Smith (US 20030172072 A1), Morrison (US 20050187744 A1), and PTO-829 Reference U.

Smith discloses monitoring consumable parts that require periodic replacement, such as by monitoring operating temperatures, umber of cycles, etc., and using that information to compare with a replacement criterion to determine when the part should be replaced. However, Smith does not disclose identifying a second replacement consumable, receiving user habits, or receiving settings of an environment within which is used by the user of the consumable.

Morrison discloses evaluating data and determining unavailability of a component and suitable replacement components/suppliers. However, Morrison does not disclose receiving user habits, or receiving settings of an environment within which is used by the user of the consumable.

PTO-892 Reference U discloses a smart pantry that can detect the quantity and order replacements when the inventory is low or empty. The pantry uses various sensors to detect the quantity or amount of the items within each compartment, and to identify brands and sizes of objects. However, PTO-892 Reference U does not disclose where the electro-mechanical operational characteristics are sensed, or receiving settings of the environment within which the consumable is used.

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625